Exhibit Adeona Pharmaceuticals Announces Fourth Quarter and Year End 2008 Results 68% Reduction in Cash Used in Operations Ann Arbor, Michigan, March 31, 2009 Adeona Pharmaceuticals, Inc. (AMEX: AEN), a specialty pharmaceutical company dedicated to the awareness, prevention and treatment of subclinical zinc deficiency and chronic copper toxicity in the mature population, today announced its results for its fourth quarter and year endedDecember 31, 2008. A conference call has been scheduled for 12:00noon EST on Wednesday April 1, 2009.In order to participate in the conference call, please call toll free: (888) 487-0354and international dial-in: (719) 457-2694 passcode 8404742.A replay of the conference call will be archived for at least 15 days on Adeona’s website at www.adeonapharma.com. Fourth quarter and recent highlights included: · 68% decrease in cash used in operations during Q4 2008 vs. Q4 2007. · 60% decrease in cash used in operations from Q1 2008 through Q4 2008. · $5.8 million in cash at year-end. · Focused development efforts on our Zinthionein™ product candidate ingredients (such as, zinc-monocysteine complex). On March 29, 2009, Mr. Stergis, a resident of Coral Gables, FL resigned the position as Chief Executive Officer and remains the Company’s Vice Chairman of the Board.Mr. Kanzer, a resident of Ann Arbor, MI and Chairman of the Board, has assumed the additional role of Chief Executive Officer and President of the Company. Steve H.
